DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of a water transport channel (13b), a hydrogen transport channel (28), and a water/oxygen transport channel (29) passing through each cell component to the at least one electrolyzing cell must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Note that the specification shows that water transport channel (13b), a hydrogen transport channel (28), and a water/oxygen transport channel (29) passing through several cell components (best seen in fig. 2), but not passing through the anode insulation plate (10), the anode-side endplate (12), and (bottom) pressure chamber plate 11.  Further, several other cell elements are located radially inward of the location of the channels and thus do not include the channels, e.g. the proton conducting membrane/catalyst-coated membrane 5.  Therefore, rather than correction of the drawings, it is suggested to amend the claim 1 to more clearly define which cell components are penetrated by the channels instead of relying upon the broadly recited “each cell component” which is inconsistent with the drawings.   
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “each cell component” in line 16 in reference to “a water transport channel (13b), a hydrogen transport channel (28), and a water/oxygen transport channel (29) passing through each cell component to the at least one electrolyzing cell”.  There is insufficient antecedent basis for the term “each cell component”.  Additionally, this limitation is not supported by the drawings as filed.  The water transport channel, hydrogen transport channel and water/oxygen transport channel do not pass through the anode insulation plate (10) or the anode-side endplate (12).  Thus, in addition to there not being proper antecedent basis for the term “each cell component”, even if “each cell component” were interpreted as meaning the channels pass through all other structural elements recited in claim 1, such limitation is 
Claim 3 recites the limitation "the cathode-side pressure chamber (2b)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of further examination, claim 3 will be assumed to be dependent upon claim 2 instead of claim 1 as this provides proper antecedent basis for this term.
Claim 4 recites the limitation "the anode-side pressure chamber (11b)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of further examination, claim 4 will be assumed to be dependent upon claim 2 instead of claim 1 as this provides proper antecedent basis for this term.
Claim 7 recites the limitation “a platinum coated titan mesh”.  Claims 8 and 9 recite the limitation “titan-frit plates”.  Claim 9 further recites the limitation “titan particles”.  “Titan” is not a term utilized in the English language and thus is indefinite.  For purposes of further examination, the Office will assume each instance of “titan” is replaced by “titanium”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sioli (US 6,878,244) in view of Billings (US 4,720,331).
Sioli teaches (see abstract, figs. 1-6 and 14-16, col. 4, line 14 to col. 5, line 12, col. 5, line 32 to col. 6, line 13) an electrolyzer unit comprising more than one electrolyzing cell to perform the electrolysis of water, a cathode-side endplate (3), an anode-side endplate (2), a water transport channel (26), a hydrogen transport channel (one of 27 and 27a) and a water/oxygen transport channel (the other of 27 and 27a), passing through the cell components of the electrolyzing cell.  Further, individual cells of the plurality of electrolyzing cells are defined by a first two-component bipolar plate assembly (4 comprising two elements 11) and an adjacent second two-component bipolar plate assembly (adjacent 4 also comprising two elements 11).  The components of the terminal bipolar plate assemblies on opposing sides of the stack act as the cathode plate and anode plate as claimed.  A first component (13) of the first bipolar plate assembly acts as a cathode of the respective cell and a second component (13) of the second bipolar plate assembly acts as an anode of the respective cell.  The second component and first component were complementary to each other and included cavities formed in the surfaces of the components.  A membrane (13a) is arranged between the first and second components.  The unit of Sioli also included three channel sealing assemblies (bushings 25) arranged in each of the channels of the unit.  The first sealing assembly (28), located in the water transport channel (26), provided fluid communication therethrough between a water receiving cavity of the first component and the water inlet through the water transport channel.    The second sealing assembly (29) provided gaseous communication therethrough between a hydrogen receiving cavity of the first component and the hydrogen outlet through the hydrogen transport channel.  The third sealing assembly (29) provided gaseous communication therethrough between an oxygen receiving cavity of the second component and the oxygen outlet through the water/oxygen transport channel, while also sealing the water receiving cavity and the hydrogen receiving cavity.  The electrolyzing unit of Sioli also included inlets and outlets in the cathode-side endplate, and in the configuration shown in figs. 14-16, there was a single water inlet, a hydrogen outlet and a water/oxygen outlet.  
Thus, Sioli fails to teach a cathode insulation plate and an anode insulation plate as claimed.  
Billings teaches (see abstract, fig. 1, col. 4, line 64 to col. 5, line 16) interposing rubber plates (39) between a terminal electrode plate (19, 20) and a flange plate (37, 38).  The flange plates of Billings correspond to the cathode-side endplate and the anode-side endplate as claimed.  Note that Billings shows the inlets and outlets being placed in the anode-side endplate instead of the cathode-side endplate.  The rubber plate electrically isolates the flange plates from the terminal electrode plates.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the electrolyzer unit of Sioli by including the flange plates and rubber plates of Billings at opposing ends of the electrolyzer unit to increase safety by electrically isolating the endplates from the current applied to the cell to reduce the possibility of persons being injured by accidental electrocution.  
Regarding claim 10, Sioli fails to expressly teach the maximum number of cells in the electrolyzer unit.  However, it would have been obvious to one of ordinary skill in the art to have matched the number of cells in the electrolyzer unit to the desired production capacity, such as by selecting the number of cells to be ten or less for low capacity units.
Regarding claim 11, the bushings (25) of Sioli included a body with a hollow central bore.  Further, in the embodiments shown in figs. 24-26, the bodies also included O-rings (35) arranged at opposing edges of the body.  
Regarding claim 12, Sioli teaches the electrolyzing unit being a hydrogen generator.  The water inlet would necessarily be connected to a water source and the hydrogen outlet and oxygen outlet would necessarily be connected to a hydrogen outputting means and an oxygen outputting means, respectively, to permit collection of the product gases.  
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sioli (US 6,878,244) in view of Billings (US 4,720,331) as applied to claim 1 above, and further in view of Taruya et al (US 7,846,307).
Sioli and Billings fail to teach the presence of an anode-side pressure chamber and a cathode side pressure chamber as claimed in between the respect endplate and insulation plate.
Taruya et al teach (see abstract, fig. 1, col. 4, line 40 to col. 5, line 15) a similar electrolyzer unit for producing hydrogen gas by electrolyzing water, wherein a gas chamber (16) is formed between an endplate and an insulation plate (13a).  The gas chamber acted as both an internal mechanical water separator as well as means for pressing the electrolytic cells of the electrolyzer unit together to prevent leakage from between the individual components of the electrolytic cells.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a cathode-side gas chamber as suggested by Taruya et al between the endplate of Sioli and the insulation plate of Billings for the purpose of providing an internal mechanical water separator as well as means for pressing the electrolytic cells of the electrolyzer unit together to prevent leakage from between the individual components of the electrolytic cells.  Although Taruya et al shows only incorporating a cathode-side gas chamber for the hydrogen gas produced at the cathodes of the electrolytic cells, it would have been obvious to one of ordinary skill in the art at the time of filing to have duplicated the gas chamber on the anode-side to permit the same benefit using the oxygen gas anode product.  Doing so achieved the internal mechanical water separator for the oxygen gas product as well as additional pressing of the electrolytic cells together.  
Regarding claims 3 and 4, although Taruya et al shows making the chamber as a cavity in the endplate itself, absent a showing of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to have made the chamber of Taruya et al from an additional plate that is inserted between the endplate and the insulation plate.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sioli (US 6,878,244) in view of Billings (US 4,720,331) as applied to claim 1 above, and further in view of Grigoriev et al (“Hydrogen safety aspects related to high-pressure polymer electrolyte membrane water electrolysis”).
Sioli fails to teach the presence of a hydrogen/oxygen recombiner element.
Grigoriev et al teach (see abstract, section 2.3) that due to impurity hydrogen content in the oxygen stream and/or impurity oxygen content in the hydrogen stream, as products of polymer electrolyte membrane electrolysis of water, there were explosion hazards since the lower explosive limit of hydrogen with oxygen (and vice versa) was very low.  Grigoriev et al solved the explosion hazard by using a hydrogen/oxygen recombination catalyst supported by a solid mesh.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a hydrogen/oxygen recombiner element within the spaces of the electrolyzer unit of Sioli where dangerous mixtures of hydrogen and oxygen might occur, such as the water receiving cavity and the oxygen receiving cavity to prevent an explosive gas mixture from existing inside the electrolyzer unit.
Regarding claims 6 and 7, Grigoriev et al teach the recombiner element being a mesh, such as stainless steel or nickel, coated with platinum catalyst.  In the absence of evidence of unexpected results, substitution of titanium in place of the stainless steel or nickel as the base material of the mesh would have been considered obvious based upon the similar physical strength and corrosion resistance of titanium metal to the stainless steel of nickel taught by Grigoriev et al.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sioli (US 6,878,244) in view of Billings (US 4,720,331) as applied to claim 1 above, and further in view of Nakazawa et al (US 7,951,284).
Sioli and Billings fail to teach the membrane being a catalyst-coated membrane or sandwiching the membrane between titanium-frit plates.
Nakazawa et al teach (see abstract, figs. 1-3 and 7, and col. 1, line 10 to col. 2, line 47) in a water electrolyzer stack, utilizing a proton exchange membrane having catalysts coated on either side of the membrane and sandwiching the catalyst-coated membrane between sintered body of titanium (i.e. “titanium-frit” as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art to have combined the features of known water electrolyzers of using a catalyst-coated membrane sandwiched between sintered bodies of titanium as taught by Nakazawa et al with the electrolyzer unit design of Sioli to achieve the benefits of each apparatus design in a single device.  The combination of these features would have been easily accomplished by adding the catalyst-coated membrane of Nakazawa et al as the membrane (13a) of Sioli and also by interposing the sintered titanium bodies of Nakazawa et al between the membrane (13a) and the bipolar electrode (13).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sioli (US 6,878,244) in view of Billings (US 4,720,331) as applied to claim 1 above, and further in view of Harada et al (US 5,690,797).
Sioli fails to teach the presence of a water separator between the electrolyzer unit and the hydrogen outputting means.
Harada et al teach (see fig. 1, col. 14, lines 38-52) the hydrogen gas leaving a water electrolyzer unit being fed first to a gas-liquid separator (32) (i.e. a “mechanical water separator” as claimed) followed by being fed second to a dryer (42) which cooled the hydrogen gas to condense any water present in the hydrogen gas (i.e. a “thermal water separator” as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art to have applied the conventional two-stage water separation structure taught by Harada et al to the electrolyzer unit of Sioli for the purpose of removing as much water as possible from the hydrogen gas product.
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 9, the prior art teaches either titanium frit plates that sandwich a membrane without a catalyst (e.g. Nakazawa et al applied to claim 8 above) or applying a catalyst layer to a surface of titanium frit in place of using the catalyst layer coated onto the membrane (e.g. Bazinger et al US 4,326,943).  However, claim 9 requires that the titanium frit be formed from titanium particles that are coated with a catalyst, and then pressing the catalyst-coated titanium particles together.  Thus, claim 9 differs from the prior art because the catalyst in the invention of claim 9 is dispersed throughout the titanium frit as opposed to only being located on a single surface of the frit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HARRY D WILKINS III/Primary Examiner, Art Unit 1794